Citation Nr: 9911128	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  96-18 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral glaucoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and [redacted]

ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1952 to 
August 1954.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
February 1996 rating determination by the Winston-Salem, 
North Carolina, Regional Office (RO).  This case was 
previously before the Board in October 1997 and remanded for 
additional development and adjudication.

A subsequent May 1998 Board decision found that new and 
material evidence had not been submitted to reopen the claim 
for service connection for bilateral glaucoma.  

In a Memorandum Decision, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) vacated the 
Board's decision and remanded the claim to the Board for 
compliance with the Court's instructions, to include 
reconsideration of the reopening question in light of Hodge 
v. West, 155 F.3d 1356 (Fed.Cir. 1998).  [redacted].


REMAND

A claim to reopen was last denied by the RO in December 1988 
on the basis that the veteran's glaucoma was not shown until 
many years following service discharge.  As the veteran did 
not appeal that decision, it is considered final, with the 
exception that the claim may be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105; Manio v. 
Derwinski, 1 Vet.App. 140 (1991). 

A claim to reopen was last denied by the Board in a May 1998 
decision which concluded that new and material evidence had 
not been presented to reopen the claim.  This Board decision 
denying the veteran's claim has been vacated and thus 
nullified by the Court.  When the Court vacated the Board's 
decision, the veteran was allowed to begin his claim "on a 
clean slate".  Grottveit v. Brown, 5 Vet.App. 91, 93 (1995). 

Of particular significance is a June 1998 statement from 
private physician, P.A.L. Black, M.D., indicating the veteran 
was first treated in August 1988 for bilateral glaucoma and a 
cataract of the left eye.  According to the veteran, his 
symptoms began in 1953 when he experienced headaches over the 
right temple and lights appeared to have a rainbow around 
them.  At these times his vision would dim.  It was Dr. 
Black's opinion that these were the symptoms of early 
glaucoma.  It was also noted that the veteran's glaucoma was 
diagnosed by Dr. Downum in 1957.  

Although Dr. Black indicated in his June 1998 statement that 
the veteran had symptoms of early glaucoma in service, it 
appears his opinion was based mostly, if not entirely, on a 
history that was recounted by the veteran, himself.  It also 
appears that Dr. Black was only referring to the records of 
his personal treatment of the veteran, and statements that 
the veteran had made in connection therewith, as opposed to 
the other medical records in the claims folder that are also 
pertinent to the case, and which contain no evidence of 
bilateral glaucoma for many years after service.  It is 
unknown, however, if Dr. Black had any additional information 
before him, to include medical records of Dr. Downum from 
1957.  Dr. Black's opinion is only as good and credible as 
the history on which it is based.  See Knightly v. Brown, 6 
Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 
458, 460-61 (1993); see also Beausoleil v. Brown, 8 Vet. App. 
459 (1996).

Persuasive medical evidence of causation, to more 
definitively link the current impairment to service, is an 
essential element of service connection.  Cox v. Brown, 
5 Vet. App. 95 (1993).  In this regard, the record contains 
reports from Dr. Black who has treated the veteran for a 
number of years.  Some treatment records from Dr. Black are 
now on file, but complete office records would be useful in 
ascertaining the course of the veteran's disability, as would 
any additional records from Dr. Downum, who apparently 
diagnosed and treated the veteran for glaucoma in 1957.  In 
an effort to obtain evidence required to determine the 
probative value of Dr. Black's statement, he should be 
offered an opportunity to clarify and/or supplement his prior 
comments.  Also, if the veteran has received any additional 
treatment for his glaucoma since his claim was last 
considered by the RO, this evidence should be obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1993).

In determining whether new and material evidence has been 
presented, the Court has indicated that a two-step analysis 
is required.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
The first step is to determine whether new and material 
evidence has been received to reopen a claim.  If so, the 
second step, involving a de novo review of all of the 
evidence, both old and new, is undertaken to determine if 
there is a basis for granting the claim.  For evidence to be 
deemed "new," it must be relevant to, and probative of, the 
issue at hand.  38 C.F.R. § 3.156; see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998) (Federal Circuit) (eliminating 
the Court-imposed requirement that the evidence in question, 
when considered along with all of the evidence of record, 
both new and old, present a reasonable possibility of 
changing the outcome of the case).  Section 3.156 only 
requires that the evidence in question, by itself, or when 
considered in conjunction with the evidence already of 
record, be of sufficient significance that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, this is the standard that must be employed by the 
Board.  See 38 U.S.C.A. § 7104.  Moreover, when determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The RO must reconsider the 
claim in light of the Federal Circuit's recent decision in 
Hodge v. West.

Accordingly, this issue is REMANDED to the RO for the 
following development:

1.  The veteran should be appropriately 
contacted and requested to identify all 
VA facilities from which he has received 
medical treatment for glaucoma since 
service separation.  The RO should 
request copies of treatment records from 
all facilities he identifies, to 
specifically include the medical center 
in Fayetteville, North Carolina.

The veteran should be appropriately 
contacted and requested to submit any 
additional medical or other evidence that 
he believes might have a bearing on his 
claim for service connection for 
bilateral glaucoma.  The veteran should 
be provided an opportunity to submit any 
additional evidence or information 
relevant to the issue on appeal, 
including any records from Dr. Downum.  

All records or other evidence obtained 
should be associated with the claims 
folder.

2.  The RO should appropriately contact 
Dr. Black and request a statement 
detailing the basis for the conclusion in 
his June 1998 statement that the 
veteran's glaucoma appears to be related 
to his prior military service.  Dr. Black 
should be given an opportunity to 
supplement the prior statement with 
medical evidence and/or provide 
appropriate references to medical 
literature to support the statements.  He 
should also indicate whether his June 
1998 opinion was based on any records 
from Dr. Downum.  

3.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim, pursuant to 
the decision of the Federal Circuit in 
Hodge v. West.  If the claim is reopened 
based on the submission of new and 
material evidence and it is found to be 
well grounded, the RO should undertake 
all necessary development such as the 
scheduling of a VA examination or the 
obtaining of a medical opinion regarding 
the veteran's condition or any 
etiological relationship between the 
current condition and service.  The RO 
should then reconsider the claim, 
evaluating it on the merits in light of 
all evidence, both old and new.  Manio v. 
Derwinski, 1 Vet.App. 140, 145 (1991).  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.

The purpose of this REMAND is to develop the facts pertinent 
to the claim and to insure due process of law.  By this 
action, the Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition warranted in this 
case. The veteran need take no action until otherwise 
notified, but he and/or his representative may furnish 
additional evidence and argument while the case is in remand 
status.  Colon v. Brown, 9 Vet. App. 104, 108 (1996); Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 
8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


